Exhibit 12 WISCONSIN PUBLIC SERVICE CORPORATION COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDEND REQUIREMENTS (Millions) EARNINGS Net Income from continuing operations $ Provision for income taxes Income from continuing operations before income taxes Less: Undistributed earnings of less than 50% owned affiliates ) Adjusted income from continuing operations before income taxes Total fixed charges as defined Total earnings as defined $ FIXED CHARGES Interest expense $ Allowance for funds used during construction Interest factor applicable to rentals Total fixed charges as defined $ Preferred stock dividend requirements * Total fixed charges and preferred stock dividend requirements $ RATIO OF EARNINGS TO FIXED CHARGES RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDEND REQUIREMENTS * Represents preferred stock dividend requirements of WPS computed by dividing the preferred stock dividend requirements by 100% minus the income tax rate.
